DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 6 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-3 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Decroupet et al. (US 7,745,009) in view of Nakashima et al. (US 5,364,685 – previously cited) as evidenced by Tuncer et al. (Non-Patent Literature – copy previously provided).
Considering claim 2, Decroupet teaches low emissivity glazing assemblies comprising at least one metal layer (abstract) comprising glass sheets (1) and (2) separated by insulating gas layer (4) (Figure 1 – reproduced below) (Column 10 lines 10-17).  The low-emissivity coating is deposited on face (3) (Column 10 lines 26-34) and is depicted in Figures 3-4 (reproduced below) comprising silver metal and oxide layers (Column 12 lines 6-13) (i.e. a metal coating).  The glass sheets may be single sheets or 

    PNG
    media_image1.png
    331
    528
    media_image1.png
    Greyscale

In a related field of endeavor, Nakashima teaches a laminated panel having a layer which is relatively low in electric resistivity, but is so devised as to efficiently transmit radio waves (Column 1 lines 6-12) used in window products (Column 2 lines 26-33).  The low electrical resistivity layer is taught to reduce transmission of solar radiation (Column 1 lines 17-22).  Figure 1 (reproduced below) depicts a glass plate (i.e. an insulation layer made of an insulating material) with double layer heat reflecting film of stainless steel and titanium oxide patterned into square segments (Column 4 line 55 – Column 5 line 7) (i.e. a patterned electrode layer).  The outer layer may be a metal or 

    PNG
    media_image2.png
    346
    389
    media_image2.png
    Greyscale

As both Decroupet and Nakashima teach glass panels with solar coatings, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Decroupet with the patterning of the solar coating taught by Nakashima as this is known to result in reduction of reflected radio waves and one would have had a reasonable expectation of success.
Considering claims 3 and 15, Decroupet teaches the use of one or more layer(s) of PVB layers bonded to the glass and low-E coating (Column 10 lines 34-46).  Tuncer evidences where PVB has a relative permittivity of 3.2 (p.4, 1st full paragraph).  This falls between the permittivity values for glass and air disclosed by applicant in Paragraph 41 of the originally filed specification and is considered to meet the claimed permittivity as recited of “the film layer” (i.e. the PVB disclosed by Decroupet).  

Claims 4-5, 8-9, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rousselet et al. (US 2015/0343884 – previously cited).
Considering claims 4 and 8, Rousselet teaches a window pane with a patterned transparent, electrically conductive coating and low transmission attenuation for electromagnetic radiation (Paragraph 1).  The pane comprises at least one first pane with at least one transparent, electrically conductive coating, at least one intermediate layer and a second pane where the transparent, electrically conductive coating may be on either side of the intermediate layer (Paragraph 13).  The panes may be glass, clear plastics, etc. (Paragraph 37) and the intermediate layer may be thermoplastic polymers, such as polyvinyl butyral, etc. (Paragraph 42) (i.e. an insulating layer made of an insulation material).  Embodiments are taught of where the transparent, electrically conductive coating is removed in a pattern (Figure 7, reproduced below) where the line width of the decoated region is selected based upon the wavelength of the high-frequency electromagnetic radiation such that attenuation of the high-frequency electromagnetic radiation is reduced (Paragraph 118).  This is considered to teach where the transparent, conductive layer is formed into an electrode layer with a pattern containing a plurality of electrode elements in at least a partial region of one surface different from the surface bonded to the intermediate layer (i.e. insulating layer) which reduces transmission loss and optionally where the interval (i.e. line spacing) between elements is determined according to a frequency band for the radio wave passing through the window.

    PNG
    media_image3.png
    394
    525
    media_image3.png
    Greyscale

While not teaching s singular example of the instantly claimed film and window product, this would have been obvious to one of ordinary skill in the art in view of the teachings of Rousselet as this is considered a conventionally known combination of insulating film and patterned electrically conductive coating known to result in reduced attenuation and one would have had a reasonable expectation of success.
Considering claims 5 and 9, Figure 6, 11, and 14 teach embodiments of first and second patterns of the transparent, electrically conductive coating over an entire region and partial region, respectively.
Considering claim 12, Rousselet teaches where the decoated area of the transparent, electrically conductive layer is about 0.1-25% and preferably from about 1-5% (Paragraph 24) and is considered to teach where the coated area is about 75-99.9%.  This range overlaps that which is claimed and the courts have held that where prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 13, Rousselet teaches an example of the use of two panes of glass with the transparent, electrically conductive coating in between and bonded to the glass layers (Figure 3B; Paragraphs 99 and 104 ) and where the transparent, electrically conductive coating may be plural metal layers (i.e. first and second electrode layers) (Paragraph 45).
Considering claim 14, Rousselet teaches where the pane comprises glass (Paragraph 37) and the transparent, electrically conductive coating is a low-E coating (Paragraph 48).
Considering claim 16, Rousselet teaches where the thickness of the pane can vary widely and be adapted based upon the requirements of the individual case (Paragraph 38) and where the thickness of the intermediate layer may be about 0.3-0.9 mm (i.e. 300-900 microns) (Paragraph 42).  The combination of these teachings is considered to render obvious the claimed ranges as either a second pane and/or an intermediate layer may be considered the claimed insulating layer and as the thickness disclosed by Rousselet is determined by routine experimentation and falls within the purview of one of ordinary skill in the art and is therefore considered to meet the claimed range as no criticality to the claimed range has been presented as of the writing of this Office action.  See MPEP 2144.05.  
Considering claims 17 and 20, Rousselet teaches where the thickness of the transparent, electrically conductive coating is not particularly limited and can be adapted to the requirements of the individual case as long as the thickness is not so great that it 
Considering claim 18, Rousselet teaches where the transparent, electrically conductive layer is patterned with intervals between patterned regions (i.e. slot regions) and where the patterned regions protrude (Figure 5).

Claim 6-7, 10-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rousselet et al. (US 2015/0343884 – previously cited) as applied to claims 4, 8, and 18 above further in view of Nakashima et al. (US 5,364,685 – previously cited). 
Considering claims 6, 10 and 19, the teachings of Rousselet as applied to claims 4 and 8 are outlined above.  Rousselet teaches where the transparent, electrically conductive layer is patterned with intervals between patterned regions (i.e. slot regions) and where the patterned regions protrude (Figure 5).  However, Rousselet does not teach where the patterned regions are electrically isolated. 
In a related field of endeavor, Nakashima teaches a laminated panel having a layer which is relatively low in electric resistivity, but is so devised as to efficiently transmit radio waves (Column 1 lines 6-12) used in window products (Column 2 lines 26-33).  Figure 1 (reproduced above) depicts a glass plate (i.e. an insulation layer made of an insulating material) with double layer heat reflecting film of stainless steel and 
As both Rousselet and Nakashima teach patterned coatings to reduce electromagnetic wave attenuation, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Rousselet with the electrical isolation between patterned segments as this known to prevent reflection of the incident electromagnetic wave and one would have had a reasonable expectation of success.
Considering claims 7 and 11, Nakashima teaches where the heat reflecting film preferably has a transparency of 70% or greater (Column 9 lines 3-6).  See MPEP 2133.03.

Response to Arguments
Applicant’s arguments, see remarks, filed 02 February 2021, with respect to objections to the drawing have been fully considered and are persuasive.  The objection of the drawings has been withdrawn.  Applicant has provided amended drawings and pointed to specific locations within the original disclosure as to Figure 2 not being prior art.
Applicant’s arguments, see remarks, filed 02 February 2021, with respect to the rejection(s) of claim(s) 2-14 under 35 USC 102(a)(1) and 35 USC 103 in view of Nakashima and Dai have been fully considered and are persuasive.  Applicant has amended the claims to recite features not disclosed by these references. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of primary references Decroupet and Rousselet as outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784